Citation Nr: 0426544	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-01 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to August 1956.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision by the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In October 2002, 
the veteran testified at a Travel Board hearing before the 
undersigned.  A transcript of that hearing is of record.  In 
January 2003 the Board initiated development of the evidence 
under authorizing regulation then in effect.  In September 
2003, the case was remanded for such development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that the veteran's service medical and personnel 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In such circumstances VA 
has a well-established heightened duty to assist.  The 
veteran claims that he was exposed to acoustic trauma as a 
medical aidman in Korea around 1955.  His DD Form - 214 
confirms he was a medical aidman.  

On an August 2000 report from Goldsboro ENT Associates, the 
impression was that the veteran had sensorineural hearing 
loss and that "it was more likely noise exposure induced 
most likely from the military."  This impression was based 
on the fact that the veteran did not have a family history of 
sensorineural hearing loss, and had "a very significant 
noise exposure in the military".  It was noted that he was 
seen for amplification in 1984.  However, on an April 2001 VA 
examination, the examiner opined that the veteran's hearing 
loss was most likely attributable to radiation and 
chemotherapy he received for cancer.  The examiner reviewed 
the claims file and stated that the degree and configuration 
of the hearing loss were not consistent with hearing loss 
that is generally associated with noise exposure, and also 
noted that both radiation and chemotherapy had known ototoxic 
properties.  (Notably, as the veteran was seen for 
amplification in 1984, as is documented, his hearing loss was 
evident prior to his 1990 radiation and chemotherapy 
treatment for cancer.)  

As the medical evidence outlined above is conflicting, 
further development was deemed necessary.  A VA examination 
was ordered, but the veteran failed to report.  Subsequently, 
by July 2004 correspondence and a brief received in September 
2004, VA was notified that the veteran missed the January 
2004 scheduled VA examination because he was undergoing 
treatment for prostate cancer at the time.  There is no 
evidence to the contrary, and the treatment is certainly good 
cause for a failure to report for examination.  Hence, 
rescheduling of the VA examination is indicated.  

Accordingly, the case is remanded for the 
following:

1.  The RO should arrange for the 
veteran to be afforded an examination 
by an otolaryngologist to ascertain the 
likely etiology of his hearing loss 
disability.  His claims folder must 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should opine whether it is at least as 
likely as not that the veteran's 
hearing loss disability is related to 
service/noise trauma therein.  The 
examiner should comment on the opinions 
already of record (noted above) and 
should explain the rationale for any 
opinion given.  If it is the examiner's 
opinion is that the veteran's hearing 
loss is due to radiation and/or 
chemotherapy treatment, the examiner 
should specifically reconcile such 
opinion with the fact that the 
documented onset of the hearing loss 
preceded such treatments. 

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


